                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


KEVIN KARL KRUEGER,

                               Plaintiff,
       v.                                                             Case No. 20-cv-1384-bhl


ROBERT F. NAGEL,
DR. DIANE LYTTON,
JOHN DOE,

                               Defendants.


ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED WITHOUT
PREPAYING THE FILING FEE (ECF NO. 2) AND SCREENING COMPLAINT UNDER
                           28 U.S.C. §1915A


       Kevin Karl Krueger, an inmate at the Columbia Correctional Institution who is
representing himself, filed a complaint under 42 U.S.C. §1983, alleging that the defendants
violated his rights related to his criminal trial in State of Wisconsin v. Krueger, 2016CF61
(Columbia Cnty. Cir. Ct.). This decision resolves Krueger’s motion for leave to proceed without
prepaying the filing fee (ECF No. 2) and screens his complaint (ECF No. 1.).
       This case was previously assigned to Magistrate Judge Nancy Joseph. Because the Court
has not yet ordered the complaint to be served on the defendants, they do not know that Krueger
has sued them, and they have not had a chance to decide whether to consent to Judge Joseph’s
authority to decide the case. The clerk’s office reassigned the case to this district judge for
screening.
I. Motion for Leave to Proceed without Prepaying the Filing Fee (ECF No. 2)
       The Prison Litigation Reform Act (PLRA) applies to this case because Krueger was a
prisoner when he filed his complaint. See 28 U.S.C. §1915(h). The PLRA allows the Court to
give a prisoner plaintiff the ability to proceed with his case without prepaying the civil case filing
fee. 28 U.S.C. §1915(a)(2). When funds exist, the prisoner must pay an initial partial filing fee.




             Case 2:20-cv-01384-BHL Filed 10/26/20 Page 1 of 5 Document 6
28 U.S.C. §1915(b)(1). He then must pay the balance of the $350 filing fee over time, through
deductions from his prisoner account. Id.
          On September 11, 2020, the Court ordered Krueger to pay an initial partial filing fee of
$13.32. (ECF No. 5.) He paid that fee on September 24, 2020. The Court will grant Krueger’s
motion for leave to proceed without prepaying the filing fee. He must pay the remainder of the
filing fee over time in the manner explained at the end of this order.
II. Screening the Complaint
          A. Federal Screening Standard
          Under the PLRA, the Court must screen complaints brought by prisoners seeking relief
from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.
§1915A(a). The Court must dismiss a complaint if the prisoner raises claims that are legally
“frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).
          A “frivolous” complaint “lack[s] an arguable basis either in law or fact.” Felton v. City
of Chicago, 827 F.3d 632, 635 (7th Cir. 2016) (quoting Neitzke v. Williams, 490 U.S. 319, 325
(1989)). A complaint is factually frivolous if its allegations are “clearly baseless,” “fanciful,”
“fantastic,” “delusional,” “irrational,” or “wholly incredible.” Id. (quoting Denton v. Hernandez,
504 U.S. 25, 32–33 (1992)). Allegations that are merely “unlikely,” “improbable,” or “strange,”
do not meet this standard. Id. (quoting Denton, 504 U.S. at 33). A claim is legally frivolous if it
is “based on an indisputably meritless legal theory.” Id. (quoting Neitzke, 490 U.S. at 327–28).
A “malicious” complaint is one brought for purposes of harassment. Heard v. Blagojevich, 216
F. App’x 568, 570 (7th Cir. 2007) (citing Lindell v. McCallum, 352 F.3d 1107, 1109 (7th Cir.
2003)).
          In determining whether the complaint states a claim, the Court applies the same standard
that it applies when considering whether to dismiss a case under Federal Rule of Civil Procedure
12(b)(6). See Cesal v. Moats, 851 F.3d 714, 720 (7th Cir. 2017) (citing Booker-El v.
Superintendent, Ind. State Prison, 668 F.3d 896, 899 (7th Cir. 2012)). To state a claim, a
complaint must include “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must contain enough facts, accepted as
true, to “state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678
(2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

                                                   2

             Case 2:20-cv-01384-BHL Filed 10/26/20 Page 2 of 5 Document 6
plausibility when the plaintiff pleads factual content that allows a court to draw the reasonable
inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S.
at 556).
        B. Krueger’s Allegations
           On February 15, 2016, Krueger was charged with first degree intentional homicide in
State of Wisconsin v. Krueger, 16-CF-61 (Columbia Cnty. Cir. Ct.), for murdering his wife,
Tracy. He pleaded no contest and was sentenced to life in prison on January 29, 2020. See
wcca.wicourts.gov (last visited October 23, 2020). Krueger filed this case using the court’s form
complaint and he refers to an attached twenty-seven-page document titled, “Notice of Injury and
Claim: in Case #16CF61.” (ECF No. 1-2.) He claims that the defendants – Attorney Robert
Nagel, Dr. Diane Lytton, and Attorney Nagel’s private investigator – “did nothing to help me in
any way in my case or in my defense.” (Id. at 2.) Attorney Nagel was Krueger’s criminal
defense attorney1 and Dr. Lytton conducted a psychiatric evaluation of Krueger. (Id.) Krueger’s
notice of injury and claim provides a detailed description of the events leading up to his wife’s
murder and how he believes his constitutional rights were violated during the criminal
proceedings. Krueger claims that his rights to a speedy trial and effective assistance of counsel
were violated and he also claims that he was deprived of a fair trial. Krueger says that Attorney
Nagel and Dr. Lytton did “absolutely nothing in the way of representing me or defending me”
and that he was “ripped off” the money he paid them. (Id. at 22.)
        Krueger says that he is suing for violations of state and federal law. (ECF No. 1-2 at 27.)
He seeks damages for lost wages, pain and suffering, medication while he was in the Columbia
County Jail, “substantial prejudice,” and the loss of his wife and children. (Id.)
        C. Analysis
        To state a claim under 42 U.S.C §1983, a plaintiff must allege the deprivation of a right
secured by the Constitution or the laws of the United States. Rodriguez v. Plymouth Ambulance
Service, 577 F.3d 816, 822 (7th Cir. 2009). In addition, the alleged deprivation must have been
committed by a person acting under the color of state law, which means the person exercised
power “possessed by virtue of state law and made possible only because the wrongdoer is
clothed with the authority of state law.” Id.; West v. Atkins, 487 U.S. 42, 49 (1988). Criminal


1
 According to Wisconsin’s online court record, Attorney Nagel was the third of seven attorneys who represented
Krueger during his criminal case. See wcca.wicourts.gov (last visited Oct. 23, 2020).

                                                        3

            Case 2:20-cv-01384-BHL Filed 10/26/20 Page 3 of 5 Document 6
defense attorneys cannot be sued under §1983 because they do not act under the color of state
law; they are the adversary of the State. Polk County v. Dodson, 454 U.S. 312, 318, 325 (1981);
see Swift v. Swift, 556 F. App’x 509, 510-11 (7th Cir. 2014); West, 487 U.S. at 50. Even
attorneys who are appointed are not acting under the color of state law. Polk, 454 U.S. at 318
(“[A] public defender does not act under color of state law when performing a lawyer’s
traditional functions as counsel to a defendant in a criminal proceeding.”).
         Krueger might be able to bring a malpractice claim against Attorney Nagel in state court
or he might be able to raise ineffective assistance of counsel as an issue on direct appeal of his
conviction or in a federal habeas petition under 28 U.S.C. §2254.2 However, Krueger does not
state a claim against Nagel under §1983. He also does not allege that Dr. Lytton or Attorney
Nagel’s investigator acted under color of state law. Thus, he may not sue them under §1983 for
violations of his constitutional rights.
         To the extent that Krueger seeks to sue the defendants under state law, a federal court can
hear an alleged violation of state law only if all the defendants are citizens of a state different
from the state in which the plaintiff is a citizen. 28 U.S.C. §1332(a). Krueger is incarcerated in
Wisconsin and thus a citizen of Wisconsin. He alleges that all the defendants are also citizens of
Wisconsin. (ECF No. 1-2 at 1.) Consequently, the parties are not diverse. Therefore, even if
Kruger could allege a plausible claim against the defendants under state law, any such claim
could not be considered in federal court.
III. Conclusion
         THEREFORE, IT IS ORDERED that the plaintiff’s motion for leave to proceed
without prepaying the filing fee is GRANTED. (ECF No. 2.)
         IT IS FURTHER ORDERED that this case is DISMISSED WITHOUT
PREJUDICE. The Court will enter judgment accordingly.
         IT IS FURTHER ORDERED that the agency that has custody of the plaintiff shall
collect from his institution trust account the $336.68 balance of the filing fee by collecting
monthly payments from the plaintiff’s prison trust account in an amount equal to 20% of the
preceding month’s income credited to the plaintiff’s trust account and forwarding payments to


2
  Pursuant to Glaus v. Anderson, 408 F.3d 382, 389-90 (7th Cir. 2005), the Court notifies Krueger that: (1) it is not
making a decision on the ultimate merit of any case Krueger chooses to file and (2) he may refile immediately under
the proper legal label and/or in the proper court, subject to the normal rules such as those prohibiting frivolous
lawsuits.

                                                          4

            Case 2:20-cv-01384-BHL Filed 10/26/20 Page 4 of 5 Document 6
the clerk of court each time the amount in the account exceeds $10 in accordance with 28 U.S.C.
§1915(b)(2). The agency shall clearly identify the payments by the case name and number. If
the plaintiff transfers to another county, state or federal institution, the transferring institution
shall forward a copy of this order, along with the plaintiff’s remaining balance, to the receiving
institution.
        The Court will send a copy of this order to the officer in charge of the agency where the
plaintiff is confined.
        This order and the judgment to follow are final. A dissatisfied party may appeal this
court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a notice of
appeal within thirty days of the entry of judgment. See Fed. R. of App. P. 3, 4. This court may
extend this deadline if a party timely requests an extension and shows good cause or excusable
neglect for not being able to meet the thirty-day deadline. See Fed. R. App. P. 4(a)(5)(A).
        Under limited circumstances, a party may ask this court to alter or amend its judgment
under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment under Federal Rule
of Civil Procedure 60(b). Any motion under Federal Rule of Civil Procedure 59(e) must be filed
within twenty-eight days of the entry of judgment. The Court cannot extend this deadline.
See Fed. R. Civ P. 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must be
filed within a reasonable time, generally no more than one year after the entry of the judgment.
The Court cannot extend this deadline. See Fed. R. Civ. P. 6(b)(2).
        The Court expects parties to closely review all applicable rules and determine, what, if
any, further action is appropriate in a case.
        Dated at Milwaukee, Wisconsin this 26th day of October, 2020.
                                                 BY THE COURT:

                                                 s/ Brett H. Ludwig
                                                 BRETT H. LUDWIG
                                                 United States District Judge




                                                    5

           Case 2:20-cv-01384-BHL Filed 10/26/20 Page 5 of 5 Document 6
